DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities: “the at least one flip-tray” should read “at least one flip-tray”.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities: “the rear end” should read “a rear end”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wayman et al. (U.S. PG Pub. # 2008/0235907 A1).
In Re claim 1, ‘907 teaches a first telecommunications element (202) configured to be removably and pivotally mounted to a second telecommunications element (102 and 204), the first telecommunications element comprising: a hinge pin (pins 126) provided on the first telecommunications element that is configured to form a part of a hinge structure for pivotally mounting the first telecommunications element to the second telecommunications element, wherein the hinge pin defines a generally cylindrical shape formed from a right pin half (top 126) and a left pin half (bottom 126) that are separated by a notch (area between top and bottom pins); the first telecommunications element further comprising a rib (132) extending downwardly from each of the right pin half and the left pins half in a direction from a top side of the first telecommunications element toward a bottom side of the first telecommunications element (fig. 2B), wherein each rib defines a rear abutting (right side of 132, fig. 2B) surface that is configured to abut a first stop surface  (par. 0042) defined on the second telecommunications element and a front abutting surface (pars. 0035) that is configured to abut a second stop surface defined on the second telecommunications element to cooperatively form positive stops to limit pivotal motion of the first telecommunications element with respect to the second telecommunications element, wherein the rear abutting surface of each rib is configured to abut the first stop surface (interior side of 124) when the first telecommunications element is in a neutral, closed position (par. 0042, 132 contacts 124) with respect to the second telecommunications element and wherein the front abutting surface (other side of 132) of each rib is configured to abut the second stop surface (par. 0035, edge of 128) when the first telecommunications element is in a pivoted, open position with respect to the second telecommunications element (par. 0035).

In Re claim 2, ‘907 teaches wherein the rear abutting surface of each rib and the front abutting surface of each rib is configured to cooperate with the first stop surface and the second stop surface, respectively, to act as positive stops for limiting the pivotal movement of the first telecommunications element with respect to the second telecommunications element to a 90-degree travel path (pars. 0032, 0035, 0036).

In Re claim 3, ‘907 teaches wherein the first telecommunications element comprises a pair of the hinge pins provided on the element, each configured to mate with a corresponding hinge pin receiver provided on the second telecommunications element (fig. 2A).

In Re claim 4, ‘907 teaches wherein each hinge pin defines a generally cylindrical shape formed from a right pin half and a left pin half that are separated by a notch (fig. 2A).

In Re claim 13, ‘907 teaches wherein the rear abutting surface of each rib and the front abutting surface of each rib are generally parallel to each other (figs. 1 and 2B).

In Re claim 14, ‘907 teaches wherein the pair of hinge pins of the first telecommunications element are provided at the rear end of the element in a spaced apart position (fig. 2A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wayman et al. (U.S. PG Pub. # 2008/0235907 A1).

	’907 teaches the element of claim 1 but is silent to: 
wherein the first telecommunications element is configured to hold fiber optic adapters that can receive fiber optic connectors at opposing ends for optical connection;

wherein the first telecommunications element is configured to hold at least one flip-tray that is also pivotally mounted with respect to the first telecommunications element;

wherein the first telecommunications element is configured to hold a plurality of flip-trays, each being pivotally mounted with respect to the first telecommunications element;

wherein the at least one flip-tray is a splice tray defining a splice region for splicing of fiber optic cables;

wherein the first telecommunications element is configured to hold a piece of optical equipment for fiber distribution;

wherein the piece of optical equipment includes a fiber optic splitter;

wherein the at least one flip-tray that is also pivotally mounted with respect to the first telecommunications element defines cable management structures in the form of curved spools for managing fiber optic cabling within minimum bend radius requirements;

wherein the first telecommunications element defines cable management structures in the form of curved spools for managing fiber optic cabling within minimum bend radius requirements.

	‘302 teaches a distribution cabinet having 

However, it is well known in the art to use distribution cabinets having a door and frame to house the claimed structures so as adequately protect, allow for organized and ease communication routing of optical connections. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a door (202) and frame (204) with a hinge pin structure (102 and 104) as taught by ‘907 as enclosing means for such a distribution cabinet thus ensuring the door stays in a desired open position when a technician is performing work within the cabinet ensuing an adequate environmental seal when the door is in a closed position thus creating a more reliable enclosure as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/            Primary Examiner, Art Unit 2874